Citation Nr: 0843699	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to 
November 1977.  The veteran had a period of active duty for 
training (ACDUTRA) from May to June 1992, with a period of 
incapacitation pay from June to July 1992 due to an injury 
received at annual training.  He also served multiple periods 
of inactive duty for training (INACDUTRA), to include periods 
from January 1999 to December 2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 decision rendered by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for a 
bilateral knee disability.

In June 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge; a transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for a bilateral knee disability is warranted.

According to testimony given in June 2008, the veteran is 
both a civilian and military employee of the Army National 
Guard.  The veteran contends that he injured his right knee 
in May 1999 during physical training while on drill status 
with the Army National Guard (ANG).  He contends that he 
injured his left knee in December 1999 while working full-
time as a recruiting assistant for the ANG.  He did not 
indicate which position he was occupying (civilian or 
military) at the time of the injury.  

It was indicated in the claims folder that the veteran had 
been receiving disability payments since July 1992.  The 
precise nature of the payments was not described.  

VA treatment records confirm that the veteran has current 
bilateral knee disabilities.  A VA operation report dated in 
August 1982 shows that the veteran had a right knee surgery 
for a meniscus tear following a January 1982 racquetball 
injury.  VA radiographic reports dated from October to 
December 1987 reflect that the veteran complained of stabbing 
pain in his right knee after twisting it.  The October report 
listed an impression of mild osteoarthritis of the right 
knee, the November report listed a finding of minimal spur 
formation consistent with mild osteoarthritis of both knees, 
and the December report noted that a left knee arthrogram 
revealed a meniscus tear.

VA treatment notes dated in May 1999 reflect the veteran 
reported hurting his right knee jogging the week earlier 
while getting ready for his PT assessment and refers to a 
previous right knee meniscus surgery in 1993.  There does not 
appear to be a line of duty report associated with the claims 
folder.  It is not clear which role, civilian or military, 
the veteran was occupying at the time of the injury.  
Additional VA treatment notes document that he had right knee 
surgery in May 1999 with a diagnosis of status post right 
knee arthroscopy with medial and lateral proximal 
menisectomies.  

In a VA orthopedic note dated in December 1999, the veteran 
reported that while he was running, he felt a pop in his left 
knee and almost fell.  The assessment was possible meniscal 
tear, left knee.  A November 2000 operative report documents 
a left knee surgery and postoperative diagnosis of tear of 
the left medial meniscus, degenerative tear in the left 
lateral meniscus, and chondromalacia.

In a VA treatment note dated in April 2003, the veteran 
reported an injury to his left knee when jumping from a 
Humvee while carrying a 60-pound pack.  The assessment was 
left knee injury, probable meniscal tear.  There does not 
appear to be a concurrent service treatment record or line or 
duty report to confirm the injury.  Additional VA treatment 
notes reflect continued complaints of bilateral knee pain.

A response from the veteran's ANG unit dated in July 2005 
directed the RO to the probable location of his service 
treatment records.  The RO requested the veteran's complete 
military service treatment records and verification of all 
periods of service in August and October 2005.  As no 
response has been received, the RO should again request a 
complete copy of the veteran's service treatment records and 
verification of all periods of the veteran's service with the 
ANG, to include all periods of INACTUDRA and ACDUTRA.  As the 
veteran has indicated that he works as a civilian employee of 
the National Guard, the RO should request a verification of 
his dates of employment.

The veteran's claims file shows that he is represented by an 
attorney with regard to a claim for disability benefits from 
the Social Security Administration (SSA). The Court has held 
that where there is notice that the veteran is receiving SSA 
disability benefits, VA has a duty to acquire a copy of the 
decision granting such benefits and the supporting medical 
documents.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
73 (1992).  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matter on appeal and should be obtained.   The RO should 
contact the veteran to inquire whether he receives SSA 
disability benefits, and if so, request those medical 
records.

In a VA joints examination report dated in September 2006, 
the physician diagnosed bilateral knee condition following a 
physical examination and review of the veteran's claims file.  
He opined that could not resolve whether the veteran's right 
knee disability began in May 1999, or whether his left knee 
disability began during a drill in July 2000, or whether 
either knee disability was an aggravation of a previous knee 
condition without resorting to speculation.  The RO should 
schedule the veteran for an additional VA examination to 
determine whether any of the veteran's right or left knee 
injuries were caused or aggravated by an injury during any 
period of active duty, ACDUTRA, or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should again contact the 
Detachment 5 HQ STARC located in Lenexa, 
Kansas, the National Personnel Records 
Center (NPRC), or any other available 
sources of information to obtain the 
complete service personnel records and any 
additional service treatment records 
associated with the veteran's military 
active and reserve service and to verify 
the exact dates of the veteran's service, 
including all periods of active duty, 
ACDUTRA, and INACDUTRA.

In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  As the 
goal is to attempt to verify if the 
veteran was treated for any knee injuries 
during any period of active duty, ACDUTRA 
or INACDUTRA, all service treatment 
records during his active military 
service, ACDUTRA, and INACDUTRA should 
also be obtained and associated with the 
claims folder, including all line of duty 
reports.  If such records are not 
obtainable, the RO should provide 
documentation of such determination.

2.  The AMC/RO should contact the Kansas 
Army National Guard, or other appropriate 
state or federal authorities to verify the 
veteran's dates of civilian employment 
with the ANG.  In addition to verifying 
all dates of civilian employment, the 
AMC/RO is to obtain the civilian medical 
file associated with his employment in 
order to determine if any of the injuries 
to the knee occurred during his non-
military employment.  If the AMC/RO cannot 
obtain those records, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the veteran 
the opportunity to obtain and submit those 
records for VA review. 

3.  The AMC/RO should contact the veteran 
to inquire whether he receives disability 
benefits from the Social Security 
Administration.  Appropriate efforts 
should be taken to obtain a complete copy 
of the veteran's Social Security 
Administration disability determination 
with all associated medical records if he 
receives such benefits.

4.  The veteran should be afforded a VA 
joints examination to evaluate his 
bilateral knee disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Following review of the claims folder and 
an examination of the veteran, and 
utilizing sound medical principles, the 
physician is requested to provide an 
opinion as to whether it is as least as 
likely as not (50 percent probability or 
greater) that 1) any current knee 
disability was caused by an injury during 
any period of active duty, or ACDUTRA, or 
INACDUTRA; and, 2) whether any existing 
knee disability (one that occurred at any 
time) was aggravated by any subsequent 
injury during any period of active duty, or 
ACDUTRA, or INACDUTRA.  To assist the 
examiner in addressing this question, 
provide him/her with a list of all of the 
veteran's periods of ACDUTRA/INACDUTRA.  
Only service during active duty, ACDUTRA, 
or INACDUTRA should be noted.  Treatment 
during any other U.S. National Guard duty 
should not be considered.  If the veteran's 
bilateral knee disability was aggravated by 
any injury during a period of active duty, 
ACDUTRA, or INACDUTRA, the examiner is 
requested to offer an opinion regarding the 
extent of aggravation.  Adequate reasons 
and bases for any opinion rendered must be 
provided.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




